Citation Nr: 0817668	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-16 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1956 until 
December 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in September 
2005.  At that time, a remand was ordered to accomplish 
additional development.  The appeal then returned to the 
Board in December 2006, at which time the claim was denied.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2007 
Memorandum Decision, the Court vacated the December 2006 
Board decision and remanded the matter back to the Board for 
development.

In April 2008, the veteran submitted additional evidence in 
support of his claim.  He indicated that he was waiving 
Agency of Original Jurisdiction (AOJ) review of such 
materials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was exposed to atmospheric 
radiation fallout due to above ground nuclear tests conducted 
at the Nevada Test Site during the 1950's.  Specifically, he 
notes that at the time of this testing in 1956, he was 
completing his basic training at Fort Carson, Colorado, where 
he was consuming large amounts of milk.  He noted that 
studies from the National Cancer Institute (NCI) indicate 
that persons living in the Fort Carson area at that time, 
with high milk consumption, received thyroid doses of 
radiation.  The report described how milk would become 
contaminated from the radiation fallout with I-131.

Based on the above-mentioned NCI study, the Board in 
September 2005 remanded this case for a dose estimate, and 
additional review, if necessary, by the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 3.311(c).

Thereafter, in a memorandum dated in February 2006, the Under 
Secretary for Benefits sought an advisory medical opinion 
from the Under Secretary of Health, requesting a dose 
estimate based on the findings in the NCI report, and an 
opinion, based on this estimate, as to whether it was likely, 
unlikely, or as likely as not that the veteran's papillary 
carcinoma of his thyroid resulted from exposure to radiation 
in service.  

In response to the February 2006 memorandum, the Under 
Secretary of Health provided a medical opinion in March 2006, 
which reviewed the information supplied by the Under 
Secretary for Benefits, noting that pursuant to the thyroid 
doses from all persons born in January 1, 1935, living in the 
Fort Carson area, with high milk consumption, thyroid doses 
were between 3 and 10 rads, and that according to the 
report's Executive Summary, I-131, since the release mainly 
occurred in the years 1952, 1953, 1955, and 1957, a pro-
rating dose over this period resulted in a dose for 1956 of 
about 2 rads.  

It was further noted that although the thyroid was considered 
to have a high comparative susceptibility to radiation 
induced cancer, when using the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's thyroid cancer, the probability 
of causation was calculated as 15.95 percent and 16.50 
percent, depending on whether the dose was entered as acute 
or chronic.  

In light of the above, the Under Secretary of Health opined 
that it was unlikely that the veteran's papillary carcinoma 
of the thyroid could be attributed to environmental exposure 
to ionizing radiation in service.  As a result of this 
opinion, and following the review of the evidence in its 
entirety, in a letter dated in March 2006, the Under 
Secretary for Benefits opined that it was unlikely that the 
veteran's papillary carcinoma of his thyroid resulted from 
radiation exposure in service.  

On the basis of the opinions described above, the Board 
denied the veteran's claim in December 2006.  However, that 
opinion has since been vacated.  Specifically, in a November 
20007 Memorandum Decision, the Court observed that the Under 
Secretary of Health used an improper dose estimate in 
arriving at his conclusion.  Specifically, it was noted that, 
under 38 C.F.R. § 3.311(a), when dose estimates are reported 
as a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  

Thus, when the Under Secretary of Health pro-rated the 
veteran's dose estimates based on data encompassing a number 
of years, such calculation was not in accordance with the 
provisions of 38 C.F.R. § 3.311(a).  Instead, the Under 
Secretary of Health should have assumed that the veteran had 
been exposed to 10 rads of radiation, representing the 
highest level of the dose range reported.  

Based on the foregoing, another opinion on the etiology of 
the veteran's thyroid cancer must be obtained, presuming 
exposure to 10 rads of radiation.   

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Under Secretary for 
Health, or other appropriate authority 
review, the veteran's claims folder and, 
presuming that he was exposed to 10 rads 
of radiation while stationed at Fort 
Carson in 1956, offer an opinion as to 
whether it is at least as likely as not 
that his current thyroid cancer is 
causally related to radiation exposure 
during active service.  Any opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

